Citation Nr: 1110532	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1976 to September 1979 and again in the Army Reserves until 1982.

This matter is before the Board of Veterans' Appeals (Board) pursuant to a December 2010 Order of the Court of Appeals for Veterans Claims (CAVC or "the Court") granting a Joint Motion for Remand (JMR) vacating and remanding a September 2009 Board decision denying entitlement to service connection for a neck disorder.  Originally, the claim was brought before the Board on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran had a hearing before the Board in June 2007 and the transcript is of record, but the Board notes the Veteran declined to provide testimony specifically in regard to the neck claim on appeal here.

The case was also previously brought before the Board in October 2007, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Due to the lengthy procedural history of this claim, the Veteran's claim has not been adjudicated by the agency of original jurisdiction (AOJ) since a June 2009 Supplemental Statement of the Case (SSOC).  

Since that time, the Veteran has presented argument before the CAVC and the Veteran's spouse submitted a lay statement as recent as February 2011.  

If a SOC is prepared before the receipt of further evidence, a SSOC must be issued to the appellant, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the new evidence consists mainly of arguments and lay statements from the Veteran and his spouse that are largely duplicative of evidence already before the RO at the time of the June 2009 SSOC.

That is, throughout this appeal the Veteran claimed he fell off a roof while in the military in July or August of 1979 injuring, among other things, his neck and left wrist.  In February 2011, the Veteran's spouse specifically submitted her own statement recalling her witnessed recollection of the injury.  That is, she recalls the Veteran climbing the roof to get a toy for one of the kids at a mandatory military barbecue in the summer of 1979.  At that time, the Veteran's spouse recalls the Veteran falling off the roof and landing on his bottom and hands.  He was treated for a left wrist fracture, but at the time he also complained his neck and shoulders hurt.  The doctor at the time told the Veteran his neck and shoulder "should be fine" in a few days.  The Veteran believes his current neck pain is related to this old injury.

Attached to the February 2011 statement, however, the Veteran indicated he desired for his claim to be remanded to the AOJ for consideration of the newly submitted evidence, namely the lay statement submitted by his wife.  Accordingly, the claim must be remanded.  

The RO should take this opportunity to obtain recent VA outpatient treatment records from May 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain recent VA outpatient treatment records from the VA Medical Center in Oklahoma City, Oklahoma from May 2009 to the present.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The VAMC should provide a negative response if records are not available. 

2.  Thereafter, readjudicate the appellant's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


